Exhibit 10.4

SUBSCRIPTION AGREEMENT

Conyers Park II Acquisition Corp.

999 Vanderbilt Beach Road, Suite 601

Naples, Florida 34108

Ladies and Gentlemen:

This Subscription Agreement (this “Subscription Agreement”) is being entered
into as of the date set forth on the signature page hereto, by and between
Conyers Park II Acquisition Corp., a Delaware corporation (“Conyers”), and the
undersigned subscriber (the “Investor”), in connection with the Agreement and
Plan of Merger, dated as of the date hereof (as may be amended, supplemented or
otherwise modified from time to time, the “Transaction Agreement”), by and among
Conyers, Advantage Solutions, Inc., a Delaware corporation (the “Company”),
Karman TopCo L.P., a Delaware limited partnership (“Karman Topco”), and CP II
Merger Sub, Inc., a Delaware corporation (“Merger Sub”), pursuant to which,
among other things, Merger Sub will merge with and into the Company, with the
Company as the surviving company in the merger and, after giving effect to such
merger, will become a wholly-owned subsidiary of Conyers, on the terms and
subject to the conditions therein (the transactions contemplated by the
Transaction Agreement, including the merger, the “Transaction”). In connection
with the Transaction, Conyers is seeking commitments from interested investors
to purchase, contingent upon, and substantially concurrently with the closing of
the Transaction, shares of Conyers’s class A common stock, par value $0.0001 per
share (the “Shares”), in a private placement for a purchase price of $10.00 per
share (the “Per Share Purchase Price”). On or about the date of this
Subscription Agreement, Conyers is entering into subscription agreements (the
“Other Subscription Agreements” and together with the Subscription Agreement,
the “Subscription Agreements”) with certain other investors (the “Other
Investors” and together with the Investor, the “Investors”), pursuant to which
the Investors, severally and not jointly, have agreed to purchase on the closing
date of the Transaction, inclusive of the Shares subscribed for by the Investor,
an aggregate amount of up to [ ] Shares, at the Per Share Purchase Price. The
aggregate purchase price to be paid by the Investor for the subscribed Shares
(as set forth on the signature page hereto) is referred to herein as the
“Subscription Amount.”

In connection therewith, and in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, set
forth herein, and intending to be legally bound hereby, each of the Investor and
Conyers acknowledges and agrees as follows:

1. Subscription. The Investor hereby, severally and not jointly, irrevocably
subscribes for and agrees to purchase from Conyers the number of Shares set
forth on the signature page of this Subscription Agreement on the terms and
subject to the conditions provided for herein. The Investor acknowledges and
agrees that Conyers reserves the right to accept or reject the Investor’s
subscription for the Shares for any reason or for no reason, in whole or in
part, at any time prior to its acceptance, and the same shall be deemed to be
accepted by Conyers only when this Subscription Agreement is signed by a duly
authorized person by or on behalf of Conyers; Conyers may do so in counterpart
form.

2. Closing. The closing of the sale of the Shares contemplated hereby (the
“Closing”) is contingent upon the substantially concurrent consummation of the
Transaction. The Closing shall occur on the date of, and substantially
concurrently with and conditioned upon the effectiveness of, the Transaction.
Upon (a) satisfaction or waiver of the conditions set forth in Section 3 below
and (b) delivery of written notice from (or on behalf of) Conyers to the
Investor (the “Closing Notice”), that Conyers reasonably expects all conditions
to the closing of the Transaction to be satisfied or waived on a date that is
not less than five (5) business days from the date on which the Closing Notice
is delivered to the Investor, the Investor shall deliver to Conyers, three
(3) business days prior to the closing date specified in the Closing Notice (the
“Closing Date”), the Subscription Amount by

 

E-1



--------------------------------------------------------------------------------

wire transfer of United States dollars in immediately available funds to the
account(s) specified by Conyers in the Closing Notice. On the Closing Date,
Conyers shall issue a number of Shares to the Investor set forth on the
signature page to this Subscription Agreement and subsequently cause such Shares
to be registered in book entry form in the name of the Investor on Conyers’s
share register; provided, however, that Conyers’s obligation to issue the Shares
to the Investor is contingent upon Conyers having received the Subscription
Amount in full accordance with this Section 2. If the Closing does not occur
within two (2) business days following the Closing Date specified in the Closing
Notice, Conyers shall promptly (but not later than one (1) business day
thereafter) return the Subscription Amount in full to the Investor. For purposes
of this Subscription Agreement, “business day” shall mean a day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by Law to close.

3. Closing Conditions.

a. The obligation of the parties hereto to consummate the purchase and sale of
the Shares pursuant to this Subscription Agreement is subject to the following
conditions:

(i) no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby;

(ii) no suspension of the qualification of the Shares for offering or sale or
trading in any applicable jurisdiction, or initiation or threatening of any
proceedings for any such purposes, shall have occurred; and

(iii) all conditions precedent to the closing of the Transaction under the
Transaction Agreement shall have been satisfied or waived (as determined by the
parties to the Transaction Agreement and other than those conditions under the
Transaction Agreement which, by their nature, are to be fulfilled at the closing
of the Transaction, including to the extent that any such condition is dependent
upon the consummation of the purchase and sale of the Shares pursuant to this
Subscription Agreement).

b. The obligation of Conyers to consummate the issuance and sale of the Shares
pursuant to this Subscription Agreement shall be subject to the condition that
all representations and warranties of the Investor contained in this
Subscription Agreement are true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect, which representations and warranties shall be true in all
respects) at and as of the Closing Date, and consummation of the Closing shall
constitute a reaffirmation by the Investor of each of the representations and
warranties of the Investor contained in this Subscription Agreement as of the
Closing Date.

c. The obligation of the Investor to consummate the purchase of the Shares
pursuant to this Subscription Agreement shall be subject to the conditions that
(i) all representations and warranties of Conyers contained in this Subscription
Agreement shall be true and correct in all material respects (other than
representations and warranties that are qualified as to materiality or Material
Adverse Effect (as defined herein), which representations and warranties shall
be true in all respects) at and as of the Closing Date, and consummation of the
Closing shall constitute a reaffirmation by Conyers of each of the
representations and warranties of Conyers contained in this Subscription
Agreement as of the Closing Date and (ii) Conyers shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Subscription Agreement to be performed, satisfied
or complied with by it at or prior to Closing.

4. Further Assurances. At or prior to Closing, the parties hereto shall execute
and deliver or cause to be executed and delivered such additional documents and
take such additional actions as the parties reasonably may deem to be practical
and necessary in order to consummate the subscription as contemplated by this
Subscription Agreement.

 

E-2



--------------------------------------------------------------------------------

5. Conyers Representations and Warranties. Conyers represents and warrants to
the Investor that:

a. Conyers is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. Conyers has all corporate
power and authority to own, lease and operate its properties and conduct its
business as presently conducted and to enter into, deliver and perform its
obligations under this Subscription Agreement.

b. As of the Closing Date, the Shares will be duly authorized and, when issued
and delivered to the Investor against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under Conyers’s certificate
of incorporation (as amended to the Closing Date) or under the General
Corporation Law of the State of Delaware.

c. The Shares are not, and following the consummation of the Transaction Closing
and the Closing will not be, subject to any Transfer Restriction. The term
“Transfer Restriction” means any condition to or restriction on the ability of
the undersigned to pledge, sell, assign or otherwise transfer the Shares under
any organizational document, policy or agreement of, by or with Conyers, but
excluding the restrictions on transfer described in paragraph 6(b) of this
Subscription Agreement with respect to the status of the Shares as “restricted
securities” pending their registration for resale under the Securities Act of
1933, as amended (the “Securities Act”) in accordance with the terms of this
Subscription Agreement.

d. This Subscription Agreement has been duly authorized, executed and delivered
by Conyers and, assuming that this Subscription Agreement constitutes the valid
and binding agreement of the Investor, this Subscription Agreement is
enforceable against Conyers in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, or (ii) principles of equity, whether
considered at law or equity. Conyers is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization or other person in
connection with the execution, delivery and performance by Conyers of this
Subscription Agreement (including, without limitation, the issuance of the
Shares), other than (i) filings with the U.S. Securities and Exchange Commission
(the “SEC”), (ii) filings required by applicable state securities laws,
(iii) filings required by the Nasdaq, or such other applicable stock exchange on
which Conyers’s common stock is then listed, and (iv) the failure of which to
obtain would not be reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect.

e. The issuance and sale of the Shares and the compliance by Conyers with all of
the provisions of this Subscription Agreement and the consummation of the
transactions herein will be done in accordance with the Nasdaq marketplace rules
and the issuance and sale of the Shares and the compliance by Conyers with all
of the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Conyers or any of its subsidiaries pursuant to
the terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which Conyers or any of its
subsidiaries is a party or by which Conyers or any of its subsidiaries is bound
or to which any of the property or assets of Conyers is subject that would
reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations or prospects of Conyers and its
subsidiaries, taken as a whole (a “Material Adverse Effect”) or materially
affect the validity of the Shares or the legal authority of Conyers to comply in
all material respects with the terms of this Subscription Agreement; (ii) result
in any violation of the provisions of the organizational documents of Conyers;
or (iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over Conyers or any of their properties that would
reasonably be expected to have a Material Adverse Effect or materially affect
the validity of the Shares or the legal authority of Conyers to comply in all
material respects with this Subscription Agreement.

 

E-3



--------------------------------------------------------------------------------

f. As of the date hereof, Conyers has not received any written communication
from a governmental entity that alleges that Conyers is not in compliance with
or is in default or violation of any applicable law, except where such
non-compliance, default or violation would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

g. As of the date hereof, each report, form, statement, schedule, prospectus,
proxy, registration statement and other document, if any, (the “SEC Reports”)
required to be filed by Conyers with the SEC complied in all material respects
with the applicable requirements of the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The financial statements of Conyers included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing and fairly present in all material respects the financial
position of Conyers as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. A copy of each SEC
Report is available to the Investor via the SEC’s EDGAR system. To the knowledge
of Conyers, there are no outstanding or unresolved comments in comment letters
from the staff of the Division of Corporation Finance of the SEC with respect to
any of the SEC Reports as of the date hereof.

h. Other than the Other Subscription Agreements, the Transaction Agreement and
any other agreement contemplated by the Transaction Agreement, Conyers has not
entered into any side letter or similar agreement with any investor in
connection with such investor’s direct or indirect investment in Conyers or with
any other investor. No Other Subscription Agreement (other than any subscription
agreement entered into by any equityholder of Karman Topco, which, however,
shall be with respect to the same class A common stock being acquired by
Investor hereunder and at the same Per Share Price) includes terms and
conditions that are materially more advantageous to any such Other Investor than
Investor hereunder, and such Other Subscription Agreements have not been amended
or modified in any material respect following the date of this Subscription
Agreement.

i. As of the date of this Subscription Agreement, the authorized capital stock
of Conyers consists of 1,000,000 shares of preferred stock, par value $0.0001
per share (“Preferred Shares”) and 550,000,000 shares of common stock, par value
$0.0001 per share including (i) 500,000,000 shares of Class A Common Stock
(“Class A Shares”) and (ii) 50,000,000 shares of Class B Common Stock (the
“Class B Shares”). As of the date of this Subscription Agreement, (i) no
Preferred Shares are issued and outstanding, (ii) 45,000,000 Class A Shares are
issued and outstanding, (iii) 11,250,000 Class B Shares are issued and
outstanding, and (iv) 11,250,000 redeemable warrants and 7,333,333 private
placement warrants to acquire Class A Shares are outstanding. All (A) issued and
outstanding Class A Shares and Class B Shares have been duly authorized and
validly issued, are fully paid and are non-assessable and (B) outstanding
warrants have been duly authorized and validly issued. Except as set forth above
and pursuant to the Other Subscription Agreements, the Transaction Agreement and
the other agreements and arrangements referred to therein, as of the date
hereof, there are no outstanding options, warrants or other rights to subscribe
for, purchase or acquire from Conyers any Class A Shares, Class B Shares or
other equity interests in Conyers, or securities convertible into or
exchangeable or exercisable for such equity interests. As of the date hereof,
Conyers has no subsidiaries, other than Merger Sub, and does not own, directly
or indirectly, interests or investments (whether equity or debt) in any person,
whether incorporated or unincorporated. There are no stockholder agreements,
voting trusts or other agreements or understandings to which Conyers is a party
or by which it is bound relating to the voting of any securities of Conyers,
other than (1) as set forth in the SEC Reports and (2) as contemplated by the
Transaction Agreement.

j. The issued and outstanding Class A Shares are registered pursuant to
Section 12(b) of the Exchange Act, and are listed for trading on Nasdaq. As of
the date hereof, there is no suit, action, proceeding or investigation pending
or, to the knowledge of Conyers, threatened against Conyers by Nasdaq or the
SEC, respectively, to prohibit or terminate the listing of the Class A Shares.
Conyers has taken no action that is

 

E-4



--------------------------------------------------------------------------------

designed to terminate the listing of the Class A Shares on Nasdaq or the
registration of the Class A Shares under the Exchange Act.

k. Assuming the accuracy of the Investor’s representations and warranties set
forth in Section 6, no registration under the Securities Act is required for the
offer and sale of the Shares by Conyers to the Investor hereunder. The Shares
(i) were not offered by any form of general solicitation or general advertising
and (ii) are not being offered in a manner involving a public offering under, or
in a distribution in violation of, the Securities Act, or any state securities
laws.

l. Except for such matters as have not had and would not be reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect, as of the
date hereof, there is no (i) action, suit, claim or other proceeding, in each
case by or before any governmental authority pending, or, to the knowledge of
Conyers, threatened against Conyers or (ii) judgment, decree, injunction, ruling
or order of any governmental entity or arbitrator outstanding against Conyers.

m. Conyers acknowledges and agrees that, notwithstanding anything herein to the
contrary, subject to applicable securities laws the Shares may be pledged by
Investor in connection with a bona fide margin agreement, which shall not be
deemed to be a transfer, sale or assignment of the Shares hereunder. In
effecting a pledge of Shares, Investor shall be required to provide Conyers with
reasonable notice thereof and shall deliver to Conyers such representation
letters and other information as Conyers or its transfer agent shall reasonably
request. Conyers hereby agrees to execute and deliver such documentation as a
pledgee of the Shares may reasonably request in connection with a pledge of the
Shares to such pledgee by Investor.

n. Conyers has not entered into any agreement or arrangement entitling any
agent, broker, investment banker, financial advisor or other person to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated by this Subscription Agreement for which the
undersigned could become liable. Other than Goldman Sachs & Co. LLC, Morgan
Stanley & Co. LLC or any of their respective affiliates (collectively, the
“Placement Agents”), Conyers is not aware of any person that has been or will be
paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Shares.

o. Conyers is not, and immediately after receipt of payment for the Shares, will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.

p. Conyers understands that the foregoing representations and warranties shall
be deemed material and to have been relied upon by the undersigned.

6. Investor Representations and Warranties. The Investor represents and warrants
to Conyers that:

a. The Investor, or each of the funds managed by or affiliated with the Investor
for which the Investor is acting as nominee, as applicable, (i) is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act), in each case, satisfying the applicable requirements set forth
on Schedule A, (ii) is acquiring the Shares only for his, her or its own account
and not for the account of others, or if the Investor is subscribing for the
Shares as a fiduciary or agent for one or more investor accounts, the Investor
has full investment discretion with respect to each such account, and the full
power and authority to make the acknowledgements, representations and agreements
herein on behalf of each owner of each such account, and (iii) is not acquiring
the Shares with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information set forth on Schedule A). The Investor is not an entity
formed for the specific purpose of acquiring the Shares and is an “institutional
account” as defined by FINRA Rule 4512(c).

b. The Investor acknowledges and agrees that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been

 

E-5



--------------------------------------------------------------------------------

registered under the Securities Act. The Investor acknowledges and agrees that
the Shares may not be offered, resold, transferred, or otherwise disposed of by
the Investor absent an effective registration statement under the Securities Act
except (i) to Conyers or a subsidiary thereof, (ii) to non-U.S. persons pursuant
to offers and sales that occur outside the United States within the meaning of
Regulation S under the Securities Act or (iii) pursuant to another applicable
exemption from the registration requirements of the Securities Act, and in each
of clauses (i) and (iii) in accordance with any applicable securities laws of
the states and other jurisdictions of the United States, and that any
certificates representing the Shares shall contain a restrictive legend to such
effect and, as a result, the Investor may not be able to readily resell the
Shares and may be required to bear the financial risk of an investment in the
Shares for an indefinite period of time. The Investor acknowledges and agrees
that the Shares will not immediately be eligible for resale pursuant to Rule 144
of the Securities Act (“Rule 144”). The Investor acknowledges and agrees that it
has been advised to consult legal counsel prior to making any offer, resale,
transfer, pledge or disposition of any of the Shares.

c. The Investor acknowledges and agrees that the Investor is purchasing the
Shares from Conyers. The Investor further acknowledges that there have been no
representations, warranties, covenants and agreements made to the Investor by or
on behalf of Conyers, the Company, any of their respective affiliates or any
control persons, officers, directors, employees, partners, agents or
representatives of any of the foregoing or any other person or entity, expressly
or by implication, other than those representations, warranties, covenants and
agreements of Conyers expressly set forth in Section 5 of this Subscription
Agreement.

d. The Investor’s acquisition and holding of the Shares will not constitute or
result in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal
Revenue Code of 1986, as amended, or any applicable similar law.

e. The Investor acknowledges and agrees that the Investor has received such
information as the Investor deems necessary in order to make an investment
decision with respect to the Shares, including, with respect to Conyers, the
Transaction and the business of the Company and its subsidiaries. Without
limiting the generality of the foregoing, the Investor acknowledges Conyers’s
filings with the SEC have been available for Investor to review. The Investor
acknowledges and agrees that the Investor and the Investor’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as the Investor and such Investor’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares.

f. The Investor became aware of this offering of the Shares solely by means of
direct contact between the Investor and Conyers, the Company or a representative
of Conyers or the Company, and the Shares were offered to the Investor solely by
direct contact between the Investor and Conyers, the Company or a representative
of Conyers or the Company. The Investor did not become aware of this offering of
the Shares, nor were the Shares offered to the Investor, by any other means. The
Investor acknowledges that the Shares (i) were not offered by any form of
general solicitation or general advertising and (ii) are not being offered in a
manner involving a public offering under, or in a distribution in violation of,
the Securities Act, or any state securities laws. The Investor acknowledges that
it is not relying upon, and has not relied upon, any statement, representation
or warranty made by any person, firm or corporation (including, without
limitation, Conyers, the Company, the Placement Agents, any of their respective
affiliates or any control persons, officers, directors, employees, partners,
agents or representatives of any of the foregoing), other than the
representations and warranties of Conyers contained in Section 5 of this
Subscription Agreement, in making its investment or decision to invest in
Conyers.

g. The Investor acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares, including those set forth
in Conyers’s filings with the SEC. The Investor has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares, and the Investor has sought
such accounting, legal and tax advice as the Investor has considered necessary
to make an informed investment decision. The Investor will not look to the
Placement

 

E-6



--------------------------------------------------------------------------------

Agents for all or part of any such loss or losses the Investor may suffer, is
able to sustain a complete loss on its investment in the Shares and has no
reason to anticipate any change in circumstances, financial or otherwise, which
may cause or require any sale or distribution of all or any part of the Shares.

h. Alone, or together with any professional advisor(s), the Investor has
analyzed and considered the risks of an investment in the Shares and determined
that the Shares are a suitable investment for the Investor and that the Investor
is able at this time and in the foreseeable future to bear the economic risk of
a total loss of the Investor’s investment in Conyers. The Investor acknowledges
specifically that a possibility of total loss exists.

i. In making its decision to purchase the Shares, the Investor has relied solely
upon independent investigation made by the Investor. Without limiting the
generality of the foregoing, the Investor has not relied on any statements or
other information provided by or on behalf of either Placement Agent or any of
their respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing
concerning Conyers, the Company, the Transaction, the Transaction Agreement,
this Subscription Agreement or the transactions contemplated hereby or thereby,
the Shares or the offer and sale of the Shares.

j. The Investor acknowledges that the Placement Agents: (i) have not provided
the Investor with any information or advice with respect to the Shares,
(ii) have not made or make any representation, express or implied as to Conyers,
the Company, the Company’s credit quality, the Shares or the Investor’s purchase
of the Shares, (iii) have not acted as the Investor’s financial advisor or
fiduciary in connection with the issue and purchase of Shares, (iv) may have
acquired, or during the term of the Shares may acquire, non-public information
with respect to the Company, which, subject to the requirements of applicable
law, the Investor agrees need not be provided to it, (v) may have existing or
future business relationships with Conyers and the Company (including, but not
limited to, lending, depository, risk management, advisory and banking
relationships) and will pursue actions and take steps that it deems or they deem
necessary or appropriate to protect its or their interests arising therefrom
without regard to the consequences for a holder of Shares, and that certain of
these actions may have material and adverse consequences for a holder of Shares.

k. The Investor acknowledges that it has not relied on the Placement Agents in
connection with its determination as to the legality of its acquisition of the
Shares or as to the other matters referred to herein and the Investor has not
relied on any investigation that the Placement Agents, any of their affiliates
or any person acting on their behalf have conducted with respect to the Shares,
Conyers or the Company. The Investor further acknowledges that it has not relied
on any information contained in any research reports prepared by the Placement
Agents or any of their affiliates.

l. The Investor acknowledges and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of this investment.

m. The Investor, if not an individual, has been duly formed or incorporated and
is validly existing and is in good standing under the laws of its jurisdiction
of formation or incorporation, with power and authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

n. The execution, delivery and performance by the Investor of this Subscription
Agreement are within the powers of the Investor, have been duly authorized and
will not constitute or result in a breach or default under or conflict with any
order, ruling or regulation of any court or other tribunal or of any
governmental commission or agency, or any agreement or other undertaking, to
which the Investor is a party or by which the Investor is bound, and, if the
Investor is not an individual, will not violate any provisions of the Investor’s
organizational documents, including, without limitation, its incorporation or
formation papers, bylaws, indenture of trust or partnership or operating
agreement, as may be applicable. The signature on this Subscription Agreement is
genuine, and the signatory, if the Investor is an individual, has legal
competence and capacity to execute the

 

E-7



--------------------------------------------------------------------------------

same or, if the Investor is not an individual, the signatory has been duly
authorized to execute the same, and, assuming that this Subscription Agreement
constitutes the valid and binding agreement of Conyers, this Subscription
Agreement constitutes a legal, valid and binding obligation of the Investor,
enforceable against the Investor in accordance with its terms except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

o. The Investor is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank (each, a “Prohibited Investor”). The
Investor agrees to provide law enforcement agencies, if requested thereby, such
records as required by applicable law, provided that the Investor is permitted
to do so under applicable law. If the Investor is a financial institution
subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as
amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing
regulations (collectively, the “BSA/PATRIOT Act”), the Investor maintains
policies and procedures reasonably designed to comply with applicable
obligations under the BSA/PATRIOT Act. To the extent required, it maintains
policies and procedures reasonably designed for the screening of its investors
against the OFAC sanctions programs, including the OFAC List. To the extent
required by applicable law, the Investor maintains policies and procedures
reasonably designed to ensure that the funds held by the Investor and used to
purchase the Shares were legally derived and were not obtained from a Prohibited
Investor.

p. No disclosure or offering document has been prepared by either Placement
Agent or any of their respective affiliates in connection with the offer and
sale of the Shares.

q. Neither Placement Agent, nor any of its respective affiliates nor any control
persons, officers, directors, employees, partners, agents or representatives of
any of the foregoing have made any independent investigation with respect to
Conyers, the Company or its subsidiaries or any of their respective businesses,
or the Shares or the accuracy, completeness or adequacy of any information
supplied to the Investor by Conyers.

r. When required to deliver payment to Conyers pursuant to Section 2 above, the
Investor will have sufficient funds to pay the Subscription Amount and
consummate the purchase and sale of the Shares pursuant to this Subscription
Agreement.

s. Neither the due diligence investigation conducted by the undersigned in
connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of Conyers’s representations and warranties contained herein.

7. Registration Rights.

a. In the event that the Shares are not registered in connection with the
consummation of the Transaction, Conyers agrees that, within fifteen
(15) business days after the consummation of the Transaction (the “Filing
Deadline”), it will file with the SEC (at its sole cost and expense) a
registration statement registering the resale of the Shares (the “Registration
Statement”), and it shall use its reasonable best efforts to have the
Registration Statement declared effective as soon as practicable after the
filing thereof, but no later than the earlier of (i) ninety (90) calendar days
after the filing thereof (or one hundred twenty (120) calendar days after the
filing thereof if the SEC notifies Conyers that it will “review” the
Registration Statement) and (ii) ten (10) business days after Conyers is
notified (orally or in writing, whichever is earlier) by the SEC that the
Registration Statement will not be “reviewed” or will not be subject to further
review; provided that any portion of the

 

E-8



--------------------------------------------------------------------------------

Registration Statement that makes reference to the Investor or any affiliate
thereof will be in a form reasonably acceptable to the Investor (as indicated by
the Investor’s written consent prior to the filing of the Registration
Statement, which consent will not be unreasonably delayed or withheld). Conyers
agrees to cause such Registration Statement, or another shelf registration
statement that includes the Shares to be sold pursuant to this Subscription
Agreement, to remain effective until the earliest of (i) the third anniversary
of the Closing, (ii) the date on which the Investor ceases to hold any Shares
issued pursuant to this Subscription Agreement, or (iii) on the first date on
which the Investor is able to sell all of its Shares issued pursuant to this
Subscription Agreement (or shares received in exchange therefor) under Rule 144
within 90 days without limitation as to the amount of such securities that may
be sold and without the requirement for Conyers to be in compliance with the
current public information requirement under Rule 144 (the earliest of (i)-(iii)
being the “Expiration”). The Investor agrees to disclose its ownership to
Conyers upon request to assist it in making the determination described above.
Conyers may amend the Registration Statement so as to convert the Registration
Statement to a Registration Statement on Form S-3 at such time after Conyers
becomes eligible to use such Form S-3. The Investor acknowledges and agrees that
Conyers may suspend the use of any such registration statement if it determines
that in order for such registration statement not to contain a material
misstatement or omission, an amendment thereto would be needed to include
information that would at that time not otherwise be required in a current,
quarterly, or annual report under the Exchange Act; provided, that (I) Conyers
shall not so delay filing or so suspend the use of the Registration Statement
for a period of more than ninety (90) consecutive days or more than a total of
one hundred-twenty (120) calendar days, in each case in any three hundred sixty
(360) day period, (II) Conyers shall have a bona fide business purpose for not
making such information public and (III) Conyers shall use commercially
reasonable efforts to make such registration statement available for the sale by
the undersigned of such securities as soon as practicable thereafter. Conyers’s
obligations to include the Shares issued pursuant to this Subscription Agreement
(or shares issued in exchange therefor) for resale in the Registration Statement
are contingent upon the Investor furnishing in writing to Conyers such
information regarding the Investor, the securities of Conyers held by the
Investor and the intended method of disposition of such Shares, which shall be
limited to non-underwritten public offerings, as shall be reasonably requested
by Conyers to effect the registration of such Shares, and shall execute such
documents in connection with such registration as Conyers may reasonably request
that are customary of a selling stockholder in similar situations, provided,
however, that the Investor shall not in connection with the foregoing be
required to execute any lock-up or similar agreement or otherwise be subject to
any contractual restriction on the ability to transfer the Shares. Conyers will
provide a draft of the Registration Statement to the Investor for review at
least two (2) business days in advance of filing the Registration Statement. In
no event shall the Investor be identified as a statutory underwriter in the
Registration Statement unless in response to a comment or request from the staff
of the SEC or another regulatory agency; provided, however, that if the SEC
requests that the Investor be identified as a statutory underwriter in the
Registration Statement, the Investor will have an opportunity to withdraw from
the Registration Statement. For purposes of clarification, any failure by
Conyers to file the Registration Statement by the Filing Deadline or to effect
such Registration Statement by the Effectiveness Date shall not otherwise
relieve Conyers of its obligations to file or effect the Registration Statement
set forth in this Section 7.

b. Prior to the Expiration, Conyers shall advise the Investor within three
(3) business days (at Conyers’ expense): (i) when a Registration Statement or
any post-effective amendment thereto has become effective; (ii) of the issuance
by the SEC of any stop order suspending the effectiveness of any Registration
Statement or the initiation of any proceedings for such purpose; (iii) of the
receipt by Conyers of any notification with respect to the suspension of the
qualification of the Shares included therein for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and (iv) subject
to the provisions in this Subscription Agreement, of the occurrence of any event
that requires the making of any changes in any Registration Statement or
prospectus so that, as of such date, the statements therein are not misleading
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading (provided
that any such notice pursuant to this Section 7(b)(iv) shall solely provide that
the use of the Registration Statement or prospectus has been suspended without
setting forth the reason for such suspension). Conyers shall use its
commercially reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of any Registration Statement as soon

 

E-9



--------------------------------------------------------------------------------

as reasonably practicable. Upon the occurrence of any event contemplated in
clauses (i) through (iv) above, except for such times as Conyers is permitted
hereunder to suspend, and has suspended, the use of a prospectus forming part of
a registration statement, Conyers shall use its commercially reasonable efforts
to as soon as reasonably practicable prepare a post-effective amendment to such
registration statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter delivered to purchasers of the
Shares included therein, such prospectus will not include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Investor agrees that it will immediately discontinue
offers and sales of the Shares using a Registration Statement until the Investor
receives copies of a supplemental or amended prospectus (which Conyers agrees to
promptly prepare) that corrects the misstatement(s) or omission(s) referred to
above in clause (iv) and receives notice that any post-effective amendment has
become effective or unless otherwise notified by Conyers that it may resume such
offers and sales. If so directed by Conyers, the Investor will deliver to
Conyers or, in the Investor’s sole discretion destroy, all copies of the
prospectus covering the Shares in the Investor’s possession; provided, however,
that this obligation to deliver or destroy all copies of the prospectus covering
the Shares shall not apply (x) to the extent the Investor is required to retain
a copy of such prospectus in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or in accordance with a bona fide
pre-existing document retention policy or (y) to copies stored electronically on
archival servers as a result of automatic data back-up.

c. Prior to the Expiration, Conyers will use commercially reasonable efforts to
file all reports, and provide all customary and reasonable cooperation,
necessary to enable the undersigned to resell the Shares pursuant to the
Registration Statement. For as long as the Investor holds Shares, Conyers will
use commercially reasonable efforts to file all reports, and provide all
customary and reasonable cooperation, necessary to enable the undersigned to
resell the Shares pursuant to Rule 144 of the Securities Act (when Rule 144 of
the Securities Act becomes available to the Investors). In addition, in
connection with any sale, assignment, transfer or other disposition of the
Shares by the Investor pursuant to Rule 144 or pursuant to any other exemption
under the Securities Act such that the Shares held by the Investor become freely
tradable and upon compliance by the Investor with the requirements of this
Subscription Agreement, if requested by the Investor, Conyers shall cause the
transfer agent for the Shares (the “Transfer Agent”) to remove any restrictive
legends related to the book entry account holding such Shares and make a new,
unlegended entry for such book entry Shares sold or disposed of without
restrictive legends within two (2) trading days of any such request therefor
from the Investor, provided that Conyers and the Transfer Agent have timely
received from the Investor customary representations and other documentation
reasonably acceptable to Conyers and the Transfer Agent in connection therewith.
Subject to receipt from the Investor by Conyers and the Transfer Agent of
customary representations and other documentation reasonably acceptable to
Conyers and the Transfer Agent in connection therewith, including, if required
by the Transfer Agent, an opinion of Conyers’ counsel, in a form reasonably
acceptable to the Transfer Agent, to the effect that the removal of such
restrictive legends in such circumstances may be effected under the Securities
Act, the Investor may request that Conyers remove any legend from the book entry
position evidencing its Shares following the earliest of such time as such
Shares (i) (x) are subject to or (y) have been or are about to be sold or
transferred pursuant to an effective registration statement, (ii) have been or
are about to be sold pursuant to Rule 144, or (iii) are eligible for resale
under Rule 144(b)(1) or any successor provision without the requirement for
Conyers to be in compliance with the current public information requirement
under Rule 144 and without volume or manner-of-sale restrictions applicable to
the sale or transfer of such Shares. If restrictive legends are no longer
required for such Shares pursuant to the foregoing, Conyers shall, in accordance
with the provisions of this section and within two (2) trading days of any
request therefor from the Investor accompanied by such customary and reasonably
acceptable representations and other documentation referred to above
establishing that restrictive legends are no longer required, deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall make a
new, unlegended entry for such book entry Shares. Conyers shall be responsible
for the fees of its Transfer Agent and all DTC fees associated with such
issuance.

 

E-10



--------------------------------------------------------------------------------

d. Indemnification.

(i) Conyers agrees to indemnify and hold harmless, to the extent permitted by
law, the Investor, its directors, and officers, employees, and agents, and each
person who controls the Investor (within the meaning of the Securities Act or
the Exchange Act) and each affiliate of the Investor (within the meaning of Rule
405 under the Securities Act) from and against any and all losses, claims,
damages, liabilities and expenses (including, without limitation, any attorneys’
fees and expenses incurred in connection with defending or investigating any
such action or claim) caused by any untrue or alleged untrue statement of
material fact contained in any Registration Statement, prospectus included in
any Registration Statement or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are caused by or contained in any
information furnished in writing to Conyers by or on behalf of the Investor
expressly for use therein.

(ii) The Investor agrees, severally and not jointly with any person that is a
party to the Other Subscription Agreements, to indemnify and hold harmless
Conyers, its directors and officers and agents and each person who controls
Conyers (within the meaning of the Securities Act) against any losses, claims,
damages, liabilities and expenses (including, without limitation, reasonable
attorneys’ fees) resulting from any untrue statement of material fact contained
in the Registration Statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by the
Investor expressly for use therein. In no event shall the liability of the
Investor be greater in amount than the dollar amount of the net proceeds
received by the Investor upon the sale of the Shares purchased pursuant to this
Subscription Agreement giving rise to such indemnification obligation.

(iii) Any person entitled to indemnification herein shall (1) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (2) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent. An indemnifying party who elects
not to assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of legal counsel to any indemnified party a conflict of interest exists between
such indemnified party and any other of such indemnified parties with respect to
such claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

(iv) The indemnification provided for under this Subscription Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director, employee, agent,
affiliate or controlling person of such indemnified party and shall survive the
transfer of the Shares purchased pursuant to this Subscription Agreement.

(v) If the indemnification provided under this Section 7(d) from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the

 

E-11



--------------------------------------------------------------------------------

indemnifying party and the indemnified party, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the indemnifying party’s and indemnified party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth above, any legal or other fees, charges or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution
pursuant to this Section 7(d) from any person who was not guilty of such
fraudulent misrepresentation.

8. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earliest to occur of (a) such date and time as the
Transaction Agreement is terminated in accordance with its terms, (b) upon the
mutual written agreement of each of the parties hereto and the Company to
terminate the Subscription Agreement, (c) 15 days after the Termination Date (as
defined in the Transaction Agreement, as in effect as of the date hereof), if
the Closing has not occurred by such date or (d) if any of the conditions to
Closing set forth in Section 3 of this Subscription Agreement are not satisfied
or waived on or prior to the Closing, or are not capable of being satisfied on
or prior to the Closing, and, as a result thereof, the transactions contemplated
by this Subscription Agreement will not be and are not consummated at the
Closing (the termination events described in clauses (a)–(d) above,
collectively, the “Termination Events”); provided that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from any such willful
breach. Conyers shall notify the Investor of the termination of the Transaction
Agreement promptly after the termination of such agreement. Upon the occurrence
of any Termination Event, this Subscription Agreement shall be void and of no
further effect and any monies paid by the Investor to Conyers in connection
herewith shall promptly (and in any event within one (1) business day) following
the Termination Event be returned in full to the Investor by wire transfer of
U.S. dollars in immediately available funds to the account specified by the
Investor, without any deduction for or on account of any tax withholding,
charges or set-off, whether or not the Transaction shall have been consummated.

9. Trust Account Waiver. The Investor acknowledges that Conyers is a blank check
company with the powers and privileges to effect a merger, asset acquisition,
reorganization or similar business combination involving Conyers and one or more
businesses or assets. The Investor further acknowledges that, as described in
Conyers’s prospectus relating to its initial public offering dated July 17, 2019
(the “Prospectus”) available at www.sec.gov, substantially all of Conyers’s
assets consist of the cash proceeds of Conyers’s initial public offering and
private placement of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
Conyers, its public shareholders and the underwriters of Conyers’s initial
public offering. Except with respect to interest earned on the funds held in the
Trust Account that may be released to Conyers to pay its tax obligations and to
fund certain of its working capital requirements, the cash in the Trust Account
may be disbursed only for the purposes set forth in the Prospectus. For and in
consideration of Conyers entering into this Subscription Agreement, the receipt
and sufficiency of which are hereby acknowledged, the Investor hereby
irrevocably waives any and all right, title and interest, or any claim of any
kind it has or may have in the future, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account as a result
of, or arising out of, this Subscription Agreement; provided, however, that
nothing in this Section 9 shall be deemed to limit the Investor’s right, title,
interest or claim to any monies held in the Trust Account by virtue of its
record or beneficial ownership of Class A Shares currently outstanding on the
date hereof, pursuant to a validly exercised redemption right with respect to
any such Class A Shares, except to the extent that the Investor has otherwise
agreed with Conyers to not exercise such redemption right.

 

E-12



--------------------------------------------------------------------------------

10. Miscellaneous.

a. Neither this Subscription Agreement nor any rights that may accrue to the
Investor hereunder (other than the Shares acquired hereunder, if any) may be
transferred or assigned without Conyers’ prior written consent, which shall not
be unreasonably withheld. Notwithstanding the foregoing, the Investor may assign
its rights and obligations under this Subscription Agreement to one or more of
its affiliates (including other investment funds or accounts managed or advised
by the investment manager who acts on behalf of the Investor or an affiliate
thereof); provided, that no such assignment shall relieve the Investor of its
obligations hereunder.

b. Conyers may request from the Investor such additional information as Conyers
may deem necessary to register the resale of the Shares and evaluate the
eligibility of the Investor to acquire the Shares, and the Investor shall
promptly provide such information as may reasonably be requested, to the extent
readily available and to the extent consistent with its internal policies and
procedures; provided, that, Conyers agrees to keep any such information provided
by Investor confidential. The Investor acknowledges that Conyers may file a copy
of this Subscription Agreement (or a form of this Subscription Agreement) with
the SEC as an exhibit to a periodic report or a registration statement of
Conyers.

c. The Investor acknowledges that Conyers, the Company, the Placement Agents and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement. Prior
to the Closing, the Investor agrees to promptly notify Conyers, the Company and
the Placement Agents if Investor becomes aware that any of the acknowledgments,
understandings, agreements, representations and warranties made by Investor set
forth in Section 6 above are no longer accurate in any material respect (other
than those acknowledgments, understandings, agreements, representations and
warranties qualified by materiality in which case the Investor shall notify
Conyers, the Company and the Placement Agent if they are no longer accurate in
all respects). The Investor acknowledges and agrees that each purchase by the
Investor of Shares from Conyers will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the Investor as of the time of such
purchase.

d. Conyers, the Investor, the Company and the Placement Agents are each entitled
to rely upon this Subscription Agreement and each is irrevocably authorized to
produce this Subscription Agreement or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby; provided, however, that the foregoing clause of this
Section 10(d) shall not give the Company or the Placement Agents any rights
other than those expressly set forth herein and, without limiting the generality
of the foregoing and for the avoidance of doubt, in no event shall the Company
be entitled to rely on any of the representations and warranties of Conyers set
forth in this Subscription Agreement.

e. All of the agreements, representations and warranties made by each party
hereto in this Subscription Agreement shall survive the Closing.

f. This Subscription Agreement may not be modified, waived or terminated (other
than pursuant to the terms of Section 8 above) except by an instrument in
writing, signed by each of the parties hereto, provided, however, that no
modification or waiver by Conyers of the provisions of this Subscription
Agreement shall be effective without the prior written consent of the Company
(other than modifications or waivers that are solely ministerial in nature or
otherwise immaterial and do not affect any economic or any other material term
of this Subscription Agreement). No failure or delay of either party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of conduct, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.

 

E-13



--------------------------------------------------------------------------------

g. This Subscription Agreement (including the schedule hereto) constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. Except as set forth in Section 7(d),
Section 8, Section 10(c), Section 10(d), Section 10(f), this Section 10(g), the
last sentence of Section 10(k) and Section 11 with respect to the persons
specifically referenced therein, and Section 6 with respect to the Placement
Agents, this Subscription Agreement shall not confer any rights or remedies upon
any person other than the parties hereto, and their respective successor and
assigns, and the parties hereto acknowledge that such persons so referenced are
third party beneficiaries of this Subscription Agreement for the purposes of,
and to the extent of, the rights granted to them, if any, pursuant to the
applicable provisions; provided, that, notwithstanding anything to the contrary
contained in this Subscription Agreement, the Company is an intended third party
beneficiary of each of the provisions of this Subscription Agreement.

h. Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

i. If any provision of this Subscription Agreement shall be adjudicated by a
court of competent jurisdiction to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions of this
Subscription Agreement shall not in any way be affected or impaired thereby and
shall continue in full force and effect.

j. This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

k. The parties hereto acknowledge and agree that irreparable damage would occur
in the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement, without posting
a bond or undertaking and without proof of damages, to enforce specifically the
terms and provisions of this Subscription Agreement, this being in addition to
any other remedy to which such party is entitled at law, in equity, in contract,
in tort or otherwise. The parties hereto acknowledge and agree that the Company
shall be entitled to specifically enforce the Investor’s obligations to fund the
Subscription Amount and the provisions of the Subscription Agreement, in each
case, on the terms and subject to the conditions set forth herein.

l. This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware (regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof) as to
all matters (including any action, suit, litigation, arbitration, mediation,
claim, charge, complaint, inquiry, proceeding, hearing, audit, investigation or
reviews by or before any governmental entity related hereto), including matters
of validity, construction, effect, performance and remedies

m. Any notice or communication required or permitted hereunder to be given to
the Investor shall be in writing and either delivered personally, emailed or
sent by overnight mail via a reputable overnight carrier, or sent by certified
or registered mail, postage prepaid, to such address(es) or email address(es)
set forth on the signature page hereto, and shall be deemed to be given and
received (i) when so delivered personally, (ii) when sent, with no mail
undeliverable or other rejection notice, if sent by email, or (iii) three (3)
business days after the date of mailing to the address below or to such other
address or addresses as the Investor may hereafter designate by notice to
Conyers.

 

E-14



--------------------------------------------------------------------------------

n. Each party hereto hereby and any person asserting rights as a third party
beneficiary may do so only if he, she or it irrevocably agrees that any action,
suit or proceeding between or among the parties hereto, whether arising in
contract, tort or otherwise, arising in connection with any disagreement,
dispute, controversy or claim arising out of or relating to this Subscription
Agreement or any related document or any of the transactions contemplated hereby
or thereby (“Legal Dispute”) shall be brought only to the exclusive jurisdiction
of the courts of the State of Delaware or the federal courts located in the
State of Delaware, and each party hereto hereby consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding that is brought in any such court has been
brought in an inconvenient forum. During the period a Legal Dispute that is
filed in accordance with this Section 10(n) is pending before a court, all
actions, suits or proceedings with respect to such Legal Dispute or any other
Legal Dispute, including any counterclaim, cross-claim or interpleader, shall be
subject to the exclusive jurisdiction of such court. Each party hereto and any
person asserting rights as a third party beneficiary may do so only if he, she
or it hereby waives, and shall not assert as a defense in any Legal Dispute,
that (a) such party is not personally subject to the jurisdiction of the above
named courts for any reason, (b) such action, suit or proceeding may not be
brought or is not maintainable in such court, (c) such party’s property is
exempt or immune from execution, (d) such action, suit or proceeding is brought
in an inconvenient forum, or (e) the venue of such action, suit or proceeding is
improper. A final judgment in any action, suit or proceeding described in this
Section 10(n) following the expiration of any period permitted for appeal and
subject to any stay during appeal shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable laws. EACH OF THE PARTIES HERETO AND ANY PERSON ASSERTING RIGHTS AS A
THIRD PARTY BENEFICIARY MAY DO SO ONLY IF HE, SHE OR IT IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO. IF
THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE WAIVER OF JURY
TRIAL IS PROHIBITED, NO PARTY HERETO NOR ANY PERSON ASSERTING RIGHTS AS A THIRD
PARTY BENEFICIARY SHALL ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. FURTHERMORE, NO PARTY HERETO NOR ANY PERSON
ASSERTING RIGHTS AS A THIRD PARTY BENEFICIARY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

11. Non-Reliance and Exculpation. The Investor acknowledges that it is not
relying upon, and has not relied upon, any statement, representation or warranty
made by any person, firm or corporation (including, without limitation, the
Placement Agents, any of their respective affiliates or any control persons,
officers, directors, employees, partners, agents or representatives of any of
the foregoing), other than the statements, representations and warranties of
Conyers expressly contained in Section 5 of this Subscription Agreement, in
making its investment or decision to invest in Conyers. The Investor
acknowledges and agrees that none of (i) any other investor pursuant to this
Subscription Agreement or any Other Subscription Agreement (including the
investor’s respective affiliates or any control persons, officers, directors,
employees, partners, agents or representatives of any of the foregoing), (ii)
the Placement Agents, their respective affiliates or any control persons,
officers, directors, employees, partners, agents or representatives of any of
the foregoing, or (iii) any other party to the Transaction Agreement or any
Non-Party Affiliate other than Conyers, shall have any liability to the
Investor, or to any other investor, pursuant to, arising out of or relating to
this Subscription Agreement or any Other Subscription Agreement, the negotiation
hereof or thereof or its subject matter, or the transactions contemplated hereby
or thereby, including, without limitation, with respect to any action heretofore
or hereafter taken or omitted to be taken by any of them in connection with the
purchase of the Shares or with respect to any claim (whether in tort, contract
or otherwise) for breach of this Subscription Agreement or in respect of any
written or oral representations made or alleged to be made in connection
herewith, as expressly provided herein,

 

E-15



--------------------------------------------------------------------------------

or for any actual or alleged inaccuracies, misstatements or omissions with
respect to any information or materials of any kind furnished by Conyers, the
Company, the Placement Agents or any Non-Party Affiliate concerning Conyers, the
Company, the Placement Agents, any of their controlled affiliates, this
Subscription Agreement or the transactions contemplated hereby; provided that
the foregoing shall not preclude or limit the Investor from contesting any claim
or action brought by the Company against the Investor under this Subscription
Agreement. For purposes of this Subscription Agreement, “Non-Party Affiliates”
means each former, current or future officer, director, employee, partner,
member, manager, direct or indirect equityholder or affiliate of Conyers, the
Company, any Placement Agent or any of Conyers’s, the Company’s or any Placement
Agent’s controlled affiliates or any family member of the foregoing.

12. Disclosure. Conyers shall, by 9:00 a.m., New York City time, on the first
(1st) business day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the SEC a Current
Report on Form 8-K (collectively, the “Disclosure Document”) disclosing all
material terms of the transactions contemplated hereby and by the Other
Subscription Agreements, the Transaction and any other material, nonpublic
information that Conyers has provided to the Investor at any time prior to the
filing of the Disclosure Document. Upon the issuance of the Disclosure Document,
to the actual knowledge of Conyers, the Investor shall not be in possession of
any material, non-public information received from Conyers or any of its
officers, directors, or employees or agents, and the Investor shall no longer be
subject to any confidentiality or similar obligations under any current
agreement, whether written or oral with Conyers or any of its affiliates,
relating to the transactions contemplated by this Subscription Agreement.
Notwithstanding anything in this Subscription Agreement to the contrary, Conyers
shall not, and shall cause its representatives including the Placement Agents
and their respective representatives not to, publicly disclose the name of the
Investor or any of its affiliates or advisers, or include the name of the
Investor or any of its affiliates or advisers in any press release, promotional
materials, media or similar circumstances, or in any filing with the SEC or any
regulatory agency or trading market, without the prior written consent of the
Investor, except (i) as required by the federal securities law or pursuant to
other routine proceedings of regulatory authorities, (ii) to the extent such
disclosure is required by law, at the request of the staff of the SEC or
regulatory agency or under the regulations of any national securities exchange
on which the Shares are listed or (iii) to the extent such announcements or
other communications contain only information previously disclosed in a public
statement, press release or other communication previously approved in
accordance with this Section 12.

[SIGNATURE PAGES FOLLOW]

 

E-16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:    State/Country of Formation or Domicile:

By:  

 

   Name:  

 

   Title:  

 

  

Name in which Shares are to be registered (if different):    Date:
                , 2020 Investor’s EIN:    Business Address-Street:    Mailing
Address-Street (if different): City, State, Zip:    City, State, Zip:

Attn:  

 

     Attn:   

 

Telephone No.:    Telephone No.: Facsimile No.:    Facsimile No.: Number of
Shares subscribed for:    Aggregate Subscription Amount: $    Price Per Share:
$10.00

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by Conyers in the
Closing Notice.

 

E-17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Conyers has accepted this Subscription Agreement as of the
date set forth below.

 

CONYERS PARK II ACQUISITION CORP. By:  

 

Name:   Title:  

Date:                     , 2020

 

E-18



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF THE INVESTOR

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  ☐

We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

B.

INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act), and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. The Investor has
indicated, by marking and initialing the appropriate box below, the provision(s)
below which apply to the Investor and under which the Investor accordingly
qualifies as an “accredited investor.”

☐ Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

☐ Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, similar business trust, or partnership, not formed for the specific
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000;

☐ Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

This page should be completed by the Investor

and constitutes a part of the Subscription Agreement.

 

E-19